Citation Nr: 1639434	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-48 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel syndrome, to include as secondary to a service-connected low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1977 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

This case was initially before the Board in April 2014, when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In April 2014, the Board remanded the Veteran's claim to obtain a VA examination.  The examination was requested in April 2014 and apparently scheduled for May 2014.  In June 2014, the Veteran telephoned VA and requested that the examination be rescheduled.  See June 2, 2014 Report of General Information (VA Form 27-0820), received June 27, 2014.  He stated that he missed the examination because he was out of town, and would appear for the rescheduled examination.  There is no evidence of record that shows VA rescheduled, or attempted to reschedule, the examination.  In an August 2014 supplemental statement of the case (SSOC), the RO denied the Veteran's claim for failure to report to a scheduled examination.  The SSOC does not list as evidence the Veteran's June 2014 telephone call requesting that the examination be rescheduled.

The Board notes that both the April 2014 Board remand and the August 2014 SSOC were returned to VA as undeliverable.  In light of the returned mail and the Veteran's prompt notification to VA that he was out of town at the time of the scheduled examination, the Board finds good cause exists to schedule the Veteran for a new VA examination to evaluate his carpal tunnel syndrome.  38 C.F.R. § 3.655(a) (2015).

Because this case is being remanded, the RO should mail the Veteran copies of the April 2014 Board remand and the August 2014 SSOC.

Additionally, the Veteran's VA treatment records include references to, and summaries of, October 2007 and March 2010 electromyograms (EMGs); however, the actual studies and reports are not of record.  Accordingly, on remand they should be associated with the record, as well as all relevant ongoing VA medical records.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Provide copies of the April 2014 Board remand and the August 2014 SSOC to the Veteran.

2.  Obtain all VA treatment records that have not been associated with the Veteran's claims file, particularly to include the October 2007 and March 2010 EMG studies and reports.  

3.  Schedule the Veteran for an examination with an appropriate clinician for his bilateral carpal tunnel syndrome.  The entire electronic claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a) The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b) Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i) A March 2010 VA primary care treatment record noting that the Veteran has bilateral carpal tunnel syndrome "aggravated by cane use."

ii) A March 2010 VA EMG reported as showing that the Veteran has bilateral median neuropathy and superimposed diffuse sensory neuropathy "most likely" secondary to diabetes mellitus.  

iii) An April 2008 VA rheumatology record showing that the Veteran has right hand paresthesias greater than left hand paresthesias, and noting an October 2007 EMG shows evidence of median neuropathy at the right wrist. 

c) The examiner is to provide opinions as to the following: 

i) Whether it is at least as likely as not (50 percent or greater probability) that bilateral carpal tunnel syndrome was proximately due to or the result of his service-connected low back disability, specifically to include use of a cane.

ii) Whether it is at least as likely as not (50 percent or greater probability) that bilateral carpal tunnel syndrome was aggravated beyond its natural progression by his service-connected low back disability, specifically to include use of a cane.  

iii) If and only if the examiner determines that the Veteran's bilateral carpal tunnel syndrome was not caused or aggravated by his service-connected low back disability, determine whether it is at least as likely as not (50 percent or greater probability) that his bilateral carpal tunnel syndrome began during active service or is related to any incident of service.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with an SSOC and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




